DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Paragraph 84 recites the acronym for heparin-binding protein as “HBP,” however, paragraph 7 recites the acronym for heparin-binding protein as “HRP” which is the same acronym for horseradish peroxidase. Examiner recommends using the acronym HBP for heparin-binding protein so that it doesn’t overlap with the acronym for horseradish peroxidase.
Paragraph 28, line 6, recites “the relative concentration off the analyte.” This should instead read “the relative concentration of the analyte.”
Appropriate correction is required.

Claim Objections
Claim 2 is objected to because the acronym for heparin-binding protein is “HRP” which overlaps with the acronym for horseradish peroxidase. Examiner recommends changing the acronym for heparin-binding protein to HBP. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6-8, 12, and 15-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 2, 6-8, 12, 16-18 are rejected on the basis that they contain improper Markush groupings of alternatives. A Markush grouping is a closed group of alternatives, i.e., the selection is made from a group "consisting of" (rather than "comprising" or "including") the alternative members. Abbott Labs., 334 F.3d at 1280, 67 USPQ2d at 1196. If a Markush grouping requires a material selected from an open list of alternatives (e.g., selected from the group "comprising" or "consisting essentially of" the recited alternatives), the claim should generally be rejected under 35 U.S.C. 112(b) as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim. If a claim is intended to encompass combinations or mixtures of the alternatives set forth in the Markush grouping, the claim may include qualifying language preceding the recited alternatives (such as "at least one member" selected from the group), or within the list of alternatives (such as "or mixtures thereof"). Id. at 1281. See also MPEP § 2111.03.
To overcome this rejection, Applicant may set forth each alternative within an improper Markush grouping in a series of independent or dependent claims or amend the claims to clearly recite a closed listing of alternatives by using the phrasing “selected from the group consisting of A, B, and C.”  For example, claim 2 could be amended to recite “the target analyte is selected from the group consisting of cardiac troponin I (cTnI) ..., and interleukin-6 (IL-6).” As another example, claim 7 could be amended to recite “the linked enzyme is selected from the group consisting of alkaline phosphatase 
Claim 15 is dependent on itself, which should be corrected. Claim 15 will be examined as if dependent on claim 13 instead.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 10-11, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by World Intellectual Property Organization Publication No. WO 2014/149514, hereinafter Makarand.
Regarding claims 1 and 10, Makarand discloses a transdermal sampling and analysis device (Fig. 1) comprising: 
a substrate (structural layer 14); 
at least one disruptor mounted on the substrate (micro-heater 24), wherein the at least one disruptor is configured to generate a localized heat capable of altering permeability characteristics of a stratum corneum layer of skin of an organism (paragraphs 9, 21)
a reservoir (capillary channel 20) configured to collect and contain a biological sample (interstitial fluid; paragraphs 9, 21);
at least two electrodes (sensing electrode 22 and metal electrode 16); and 
an electrochemical bioassay configured to determine levels of a target analyte in the biological sample (“sensing material;” paragraphs 5, 17-21).  
Regarding claims 11 and 20, Makarand teaches a method for using a transdermal sampling and analysis device (Fig. 1) to detect a target analyte in a biological sample, the method comprising: 
providing a localized heat capable of altering permeability characteristics of a stratum corneum layer of skin of an organism (paragraphs 9, 21), wherein the localized heat is generated by at least one disruptor (micro-heater 24) mounted on a substrate (structural layer 12) of the transdermal sampling and analysis device; 
collecting and containing a biological sample (interstitial fluid) within a reservoir of the transdermal sampling and analysis device (paragraphs 9, 21); and 
determining levels of the target analyte in the biological sample using an electrochemical bioassay (paragraphs 17-21).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Makarand, as applied to claims 1 and 11 above, in view of U.S. Patent Publication No. US 2018/0338713, hereinafter Polsky.
As stated above, Makarand teaches a transdermal sampling and analysis device with an electrochemical bioassay for determining levels of a target analyte or biomolecule, such as glucose or troponin (paragraph 27). Polsky teaches an analogous transdermal sampling and analysis device (Figs. 1, 2B-2D) with an electrochemical bioassay immobilized on a sensing electrode to sense a target analyte (paragraphs 7, 22, 67, 99). While Polsky teaches microneedles to facilitate fluid sampling and Makarand teaches a microheater, both references teach sampling and analyzing analytes in interstitial fluid. Furthermore, Polsky teaches cardiac troponin I as an exemplary target analyte (paragraph 176). Polsky also teaches methods for sensing markers such as proteins, cytokines, cancer biomarkers, hormones, or inflammatory markers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have replaced the electrochemical bioassay taught by Makarand with the electrochemical bioassay taught by Polsky in order to sense other target analytes. One would be motivated to do so because different bioassays were known within the art for sensing different target analytes in interstitial fluid and choosing the necessary bioassay components to detect a desired biomarker would be obvious. For example, Polsky teaches that sensing cardiac troponin I may be desirable to detect cardiac muscle injury, so one interested in detecting cardiac muscle injury could use the corresponding bioassay in order to sense cardiac troponin I. Thus, Makarand in view of Polsky teaches a transdermal sampling device capable of sensing cardiac troponin I.

s 3-9 and 13-19 are rejected under 35 U.S.C. 103 as being unpatentable over Makarand, as applied to claims 1 and 11 above, and further in view of Polsky and U.S. Patent No. 6,281,006, hereinafter Heller.
Regarding claims 3 and 13, as stated before, both Makarand and Polsky teach transdermal sampling devices for analyzing an analyte level in interstitial fluid. Makarand suggests that biomolecules other than glucose can be sensed with the device, but Makarand does not teach explicitly how to do so (paragraph 27). Thus, one would be drawn to Polsky’s teachings of bioassays for target analytes other than glucose. In order to sense these analytes, Polsky teaches (paragraphs 99, 120, 195, 170-174, 204) an electrochemical bioassay comprising a first small molecule binding element bound to a surface of at least one of the electrodes; at least one barrier layer covering a remainder of the surface (electrodes incubated in bovine serum albumin; paragraph 195); and a second small molecule binding element linked to an enzyme (HRP).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have replaced the electrochemical bioassay taught by Makarand with the electrochemical bioassay taught by Polsky in order to sense other target analytes. Choosing the necessary bioassay components to detect a desired biomarker of a medical condition would be obvious, and since Makarand fails to teach methods for sensing other biomolecules and biomarkers, one would be motivated to rely on Polsky’s teachings for doing so. 
Makarand in view of Polsky teaches all limitations of claims 3 and 13 except that the second small molecule binding element, the linked enzyme, and at least one substrate of the linked enzyme are suspended in a hydrogel on top of the at least one of the electrodes. Makarand teaches including all assay components (conductive polymer, enzyme, and mediator) on the electrode (paragraphs 18-19) and Polsky teaches immobilizing the secondary antibody on the electrode and adding a solution containing the substrate of the linked enzyme to characterize the bioassay (paragraphs 195-196, 206-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the device taught by Makarand in view of Polsky by suspending the second binding element, linked enzyme, and the substrate of the linked enzyme in a redox hydrogel over the sensing electrode. One would be motivated to do so because Polsky only teaches the addition of separate solutions to complete the electrochemical bioassay, and Heller teaches suspending the assay components in a redox hydrogel eliminates washing and separation steps which simplifies the electrochemical detection process (col. 9, lines 5-12; col. 13, lines 6-12). Furthermore, Makarand supports Heller’s teachings of including assay components on the electrode. Although Heller doesn’t teach a first binding agent immobilized on the electrode, one of ordinary skill would understand that a coating of redox hydrogel could still be used to immobilize the second binding element, the linked enzyme, the enzyme substrate, and an electron mediator on the sensing electrode in the device taught by Makarand and Polsky. Thus, Makarand in view of Polsky and Heller teaches all limitations of claims 3 and 13.
Regarding claims 4 and 14, Polsky teaches the target analyte is a small molecule that includes at least one binding site for each of the first small molecule binding element and the second small 
Regarding claim 5 and 15, Polsky teaches the linked enzyme (HRP) catalyzes a reaction of the at least one substrate (3, 3′, 5, 5′-tetramethylbenzidine (TMB)), wherein the reaction causes transfer of electrons to the at least one of the electrodes when carried out in proximity to the first small molecule binding element (paragraphs 99, 207; Fig. 9).  
Regarding claim 6 and 16, Polsky teaches the first and second small molecule binding elements are selected from antibodies, aptamers, or affimers (paragraphs 99, 120, 195, 170-174, 204). 
Regarding claims 7 and 17, Polsky teaches using HRP as the linked enzyme, but Polsky teaches using TMB as a substrate for the linked enzyme (paragraph 99). Heller teaches that hydrogen peroxide can be used as a substrate for HRP (Fig. 2).
It would have been obvious before the effective filing date of the invention to have replaced TMB in the bioassay taught by Polsky with hydrogen peroxide as taught by Heller. One would have been motivated to do so because TMB and hydrogen peroxide were both known in the art as substrates for HRP, and it would have been obvious to substitute one component for another to carry out the same purpose. One of ordinary skill would have been able to carry out such a substitution, and the results would be predictable.
Regarding claims 8 and 18, Makarand teaches mediators for glucose oxidase including ferricyanide, ferrocene, tetrathiafulvalen-tetracycloquinodimethane (TTF-TCNQ), or quinone compounds (paragraph 19). Polsky teaches using a ferricyanide as an electron mediator for HRP (paragraphs 203, 209). Makarand and Polsky together do not teach other electron mediators for HRP. Heller teaches mediators in the redox polymer can include ferrocene (col. 6, line 46), ferricyanide (col. 6, line 57), osmium bipyridine complexes and ruthenium complexes (col. 7, lines 7-12).

Regarding claims 9 and 19, Polsky teaches at least one of the first and second small molecule binding elements comprises a combination of two or more antibodies configured to bind different epitopes of the target analyte (see example of a sandwich assay in Fig. 9 with two antibodies bound to the same target protein). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, 10-11, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9,968,284. Although the claims at issue are not identical, they are not patentably distinct from each other as shown below. The patent claims have been reproduced side-by-side with instant claims 1 and 10 with differences underlined. Instant claims 11 and 20 claim the method of using the apparatus of instant claims 1 and 10, and a similar rejection as the one stated below would apply to the method claims.
US Patent No. 9,968,284
Instant Application
(Claim 1) A transdermal sampling and analysis device comprising: 

a substrate having a first side; 

at least one disruptor mounted on the first side of the substrate, wherein the at least one disruptor is configured to generate a localized heat capable of altering permeability characteristics of a stratum corneum layer of skin of an organism;

 a reservoir configured to collect and contain a biological sample; and 

a biological sensing element comprising: a sensing chamber forming a circular shape around a periphery of the reservoir; 

at least two sensing electrodes configured to determine levels of an analyte in the biological sample;

 and circular sensing channels configured to guide the biological sample through the sensing chamber, wherein the biological sample is directed over an entire surface of each of the at least two sensing electrodes; wherein: a surface of at least one of the sensing electrodes is coated with a sensing layer having a first charge type; and the sensing layer is covered with an anti-interferent barrier layer having at least a second charge type, wherein the first charge type is an opposite charge type from the second charge type.

(Claim 2) The transdermal sampling and analysis device of claim 1, wherein the sensing layer comprises an enzyme, an electron mediator, and a polymer.

(Claim 3) The transdermal sampling and analysis device of claim 2, wherein the biological sample is interstitial fluid (ISF), and wherein the enzyme is an oxidoreductase.


a substrate; 

at least one disruptor mounted on the substrate, wherein the at least one disruptor is configured to generate a localized heat capable of altering permeability characteristics of a stratum corneum layer of skin of an organism; 


a reservoir configured to collect and contain a biological sample; 





at least two electrodes; and an electrochemical bioassay configured to determine levels of a target analyte in the biological sample.



















(Claim 10) The transdermal sampling and analysis device of claim 1, wherein the biological sample is interstitial fluid (ISF).



Additionally, the patent claims recite a specific arrangement where the bioassay is disposed on the surface of the sensing electrodes. The claimed arrangement still has a narrower scope than the instant claims, which do not recite any particular arrangement of the components.
Although there are additional limitations that are recited in the patent claims and not in the instant claims, the more specific patent claims still anticipate the instant claims. Following the rationale in In re Goodman, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Therefore, instant claims 1, 10, 11, and 20 are not patentably distinct from patent claim 3.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Miller et al. (U.S. Patent Application Publication No. US 2019/0076075) teaches exemplary analytes such as IL-6 and cardiac troponin I.
Huang et al. (“Catalytic and Inhibitory Kinetic Behavior of Horseradish Peroxidase on the Electrode Surface”) teaches using quinone as an electron mediator and hydrogen peroxide as a substrate for the enzyme horseradish peroxidase.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        


/ALICE LING ZOU/Examiner, Art Unit 3791